DETAILED ACTION
Status of Claims
 	Claims 1-20 are pending in this application, with claims 1, 10 and 16 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
	 The drawings were received on February 9, 2021.  These drawings are acceptable.
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1-2, 6-8, 10-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over COSENZA et al. (GPU Cost Estimation for Load Balancing in Parallel Ray Tracing; GRAPP/IVAPP, pp. 139-151; 2013, hereinafter “COSENZA”, a copy can be found in parent application 16230501)  in view of MEYER et al. (US 2018/0293710, hereinafter “MEYER”), further in view of TAMASI et al. (US 8,427,496, hereinafter “TAMASI”).
 	Regarding claim 1, COSENZA discloses a node (p. 139, 2nd col., lines 12-13: “several worker nodes”) to perform ray tracing operations (p. 139, 2nd col., lines 12-14: “several worker nodes (equipped with multi-core CPUs or GPUs) which perform ray tracing computation”) (p. 139, 2nd col., lines 10-: “parallel ray tracing on clusters, where one master node (equipped with a GPU) is responsible for distributing tiles of an image (i.e. tasks) to several worker nodes (equipped with multi-core CPUs or GPUs) which perform ray tracing computation.”), comprising:
 	a ray-tracing renderer (p. 139, 2nd col., lines 13-14: “worker nodes (equipped with multi-core CPUs or GPUs) which perform ray tracing computation.”) to perform ray tracing to render a first region of an image frame (p. 139, 2nd col., line 12: “tiles of an image”; p. 139, 2nd col., line 18: “a tile of an image”; p. 140, 1st col., lines 14-17: “With image parallel methods, each worker is responsible for a region of the image (e.g. a pixel or a tile), while the scene data is usually (but not necessarily) replicated in the memory of each node.”) (p. 139, 2nd col., lines 10-14: “parallel ray tracing on clusters, where one master node (equipped with a GPU) is responsible for distributing tiles of an image (i.e. tasks) to several worker nodes (equipped with multi-core CPUs or GPUs) which perform ray tracing computation.”).
	COSENZA fails to explicitly disclose:  a denoiser to perform denoising of the first region using a combination of data associated with the first region and data associated with a region outside of the first region, at least some of the data associated with the region outside of the first region to be retrieved from another node.
	However, whereas COSENZA may not be entirely explicit as to, MEYER teaches:
	a ray-tracing renderer to perform ray tracing to render a first region (e.g., a pixel) of an image frame (¶ [0054]: “A neural network, as described above, can be used to efficiently remove noise from an image generated by a ray tracer. For example, the neural network can receive raw data from the ray tracer. The raw data can include values for pixel information, such as color, shading normal, depth, albedo, or the like. In some examples, the raw data can be from an image and/or a computer-generated scene.”);
	a denoiser (¶ [0054]: “A neural network, as described above, can be used to efficiently remove noise from an image generated by a ray tracer.”  ¶ [0044]: “convolutional neural network (CNN) 300”) to perform denoising (¶ [0054]: “used to efficiently remove noise”) of the first region (e.g., ¶ [0060]: “a pixel”) using a combination of data associated with the first region (¶ [0060]: “values per pixel (e.g., red-green-blue (rgb) color, xyz normal, depth, etc.)”) and data associated with a region outside of the first region (¶ [0060]: “a number of pixels around a pixel to be used when analyzing the pixel”) (¶  [0044]: “FIG. 3A illustrates an example of a convolutional neural network (CNN) 300, which is a variant of a MLP. The CNN 300 can operate on pixels in a spatial neighborhood, rather than a given pixel as is done with a MLP.”  ¶ [0054]: “The neural network can process the raw data (or the one or more image gradients) to output an image with at least a portion of noise removed.”  ¶ [0055]: “The neural network can be trained to remove noise from images.”  ¶ [0057]: “FIG. 4 illustrates an example of a neural network 400 for removing noise from an image. While the neural network 400 is a CNN, it should be recognized that the neural network 400 could be another type of neural network (e.g., an MLP). The neural network 400 can include an input layer that includes multiple input nodes. In some examples, the multiple input nodes can include values of one or more features for a portion of an image (sometimes referred to as a subimage). In such examples, a subimage can be used to reduce the computational cost of training the neural network while still allowing the neural network to be trained to reduce noise.”   ¶ [0060]: “If the neural network 400 is a CNN, each layer can be associated with a local receptive field and/or a number of nodes. The local receptive field can indicate a number of pixels around a pixel to be used when analyzing the pixel. The neural network 400 is illustrated as each hidden convolutional layer having a 5x5 local receptive field and 100 nodes.  The 100 nodes can indicate that there are 100 values per pixel at this stage. In one illustrative example, entering the neural network 100, there may be 17 values per pixel (e.g., red-green-blue (rgb) color, xyz normal, depth, etc.). At a first hidden layer, 100 values per pixel can be computed by applying one or more neural network computations on the input values. In some examples, each hidden convolutional layer can correspond to a different feature. The local receptive field being 5x5 indicates that weights of the CNN can be applied in a convolution operation for two neighboring pixels in each direction.”),
 at least some of the data associated with the region outside of the first region to be retrieved from another node (¶  [0044]: “The CNN 300 can operate on pixels in a spatial neighborhood, rather than a given pixel as is done with a MLP.” ¶ [0060]: “If the neural network 400 is a CNN, each layer can be associated with a local receptive field and/or a number of nodes. The local receptive field can indicate a number of pixels around a pixel to be used when analyzing the pixel. The neural network 400 is illustrated as each hidden convolutional layer having a 5x5 local receptive field and 100 nodes.” “The local receptive field being 5x5 indicates that weights of the CNN can be applied in a convolution operation for two neighboring pixels in each direction.”    NOTE:  As taught by CONSENZA, “each worker is responsible for a region of the image (e.g. a pixel or a tile),” (p. 140, 1st col., lines 14-17).  Thus, in the instance where the “region of the image” is “a pixel,” for at least some of the pixels of the image, the “pixels around a pixel to be used when analyzing the pixel” must include pixel data associated the pixels around the pixel being analyzed that are rendered by another node (or, ‘worker”).  In other words, at least some of the pixels of the image rendered by one node must be adjacent to (or, neighboring) other pixels that are rendered by another node.).
 	Thus, in order to improve rendered picture quality, it would have been obvious to one of ordinary skill in the art to have modified the parallel ray tracing system taught by COSENZA by incorporating a neural network image denoising taught by MEYER.
  	COSENZA and MEYER fail to explicitly disclose: a compressor/decompressor to decompress the data obtained from the other node prior to being used to denoise the first region.
 	However, whereas COSENZA and MEYER may not be explicit as to, TAMASI teaches:
 	a compressor/decompressor (e.g., col. 4, lines 52-55: “the graphics processor 110 executes a compression algorithm (e.g., codec) and compresses graphics data prior to transmission across the graphics bus 120.”   col. 4, line 67: “decompressed within the GPU 110.”) to decompress the data  obtained from the other node (col. 3, line 58: “at least one graphics processor unit (GPU) 110.” i.e., a second GPU core in a multi-processor configuration) prior to being used to denoise the first region (e.g., col. 4, lines 64-67: “When the graphics data is subsequently needed by the GPU 110, it is fetched from the system memory 115, across the system memory bus 121 and the graphics bus 120 in compressed form, and decompressed within the GPU 110.”) (col. 2, lines 16-20: “A graphics processor (e.g., GPU) is coupled to the graphics bus. The GPU is configured to compress graphics data and transfer compressed graphics data across the graphics bus to the bridge for subsequent storage in the system memory.”  col. 3, lines 57-58: “a system memory 115, and at least one graphics processor unit (GPU) 110.”   col. 4, lines 26-40: “Embodiments of the present invention ameliorate the bottleneck imposed by the much smaller data transfer bandwidth of the graphics bus 120 in comparison to the data transfer bandwidth of the system memory bus 121 to system memory 115. This is accomplished in part by the GPU 110 compressing graphics data and transferring the compressed graphics data across the graphics bus 120 to the bridge 105 for subsequent storage in the system memory 115.  The compression reduces the total amount data that must be transferred across the bandwidth constrained graphics bus 120. The resulting reduction in access latency, and increase in transfer speed, allows the GPU 110 to more efficiently access graphics data 116 stored within the system memory 115, thereby increasing the performance of bandwidth-limited 3D rendering applications.”  col. 4, lines 49-67: “the bridge 105 is configured to store the compressed graphics data received from the GPU 110 via the graphics bus 120 directly into the system memory 115 (e.g., in compressed form). In such an embodiment, the graphics processor 110 executes a compression algorithm (e.g., codec) and compresses graphics data prior to transmission across the graphics bus 120 to the bridge 105. As described above, the compression reduces the total number of bits that must be sent across the bandwidth constrained graphics bus 120. A typical compression ratio can yield a four to one reduction (e.g., 128 bytes being compressed to 32 bytes) which would yield a fourfold effective increase in the data transfer bandwidth of the graphics bus 120. The resulting compressed graphics data is then stored by the bridge 105 directly into the system memory 115 (e.g., as graphics data 116). When the graphics data is subsequently needed by the GPU 110, it is fetched from the system memory 115, across the system memory bus 121 and the graphics bus 120 in compressed form, and decompressed within the GPU 110.”   col 5, lines 39-40: “tiles 230 of the graphics data 116.”).
 	Thus, in order to reduce the total amount data that must be transferred between nodes for performing denoising, it would have been obvious to one of ordinary skill in the art to have modified the ray tracing node taught by the combination of COSENZA and MEYER to include a compressor/decompressor to decompress the data obtained from the other node prior to being used to denoise the first region, as taught by TAMASI. 
   	Regarding claim 2 (depends on claim 1), CONSENZA and MEYER disclose:
 	a network interface to couple the node with the other node through a high speed network, bus, or interconnect (CONSENZA, p. 147, 1st paragraph of Section 6: “a cluster of workstations equipped with Intel six-core Xeon X5650 CPUs running at 2.7 GHz and 24 GB DDR3 ECC RAM. Nodes are interconnected with an Infiniband network. The master and visualization node is equipped with an NVidia GeForce GTX 570.”   MEYER, ¶ [0103]: “Computer system 900 may include familiar computer components, such as one or more data processors or central processing units (CPUs) 905, one or more graphics processors or graphical processing units (GPUs) 910, memory subsystem 915, storage subsystem 920, one or more input/output (I/O) interfaces 925, communications interface 930, or the like. Computer system 900 can include system bus 935 interconnecting the above components and providing functionality, such connectivity as inter-device communication.”).
	Regarding claim 6 (depends on claim 3), MEYER further teaches:
 	the denoiser includes a machine learning engine (e.g., ¶ [0044]: “convolutional neural network (CNN) 300”) to evaluate the data associated with the first region and the region outside of the first region to perform denoising of the first region (Title: “DE-NOISING IMAGES USING MACHINE LEARNING”;  ¶ [0044]: “FIG. 3A illustrates an example of a convolutional neural network (CNN) 300, which is a variant of a MLP. The CNN 300 can operate on pixels in a spatial neighborhood, rather than a given pixel as is done with a MLP.”  ¶ [0054]: “The neural network can process the raw data (or the one or more image gradients) to output an image with at least a portion of noise removed.”  ¶ [0055]: “The neural network can be trained to remove noise from images.”  ¶ [0057]: “FIG. 4 illustrates an example of a neural network 400 for removing noise from an image. While the neural network 400 is a CNN, it should be recognized that the neural network 400 could be another type of neural network (e.g., an MLP). The neural network 400 can include an input layer that includes multiple input nodes. In some examples, the multiple input nodes can include values of one or more features for a portion of an image (sometimes referred to as a subimage). In such examples, a subimage can be used to reduce the computational cost of training the neural network while still allowing the neural network to be trained to reduce noise.”   ¶ [0060]: “If the neural network 400 is a CNN, each layer can be associated with a local receptive field and/or a number of nodes. The local receptive field can indicate a number of pixels around a pixel to be used when analyzing the pixel. The neural network 400 is illustrated as each hidden convolutional layer having a 5x5 local receptive field and 100 nodes.  The 100 nodes can indicate that there are 100 values per pixel at this stage. In one illustrative example, entering the neural network 100, there may be 17 values per pixel (e.g., red-green-blue (rgb) color, xyz normal, depth, etc.). At a first hidden layer, 100 values per pixel can be computed by applying one or more neural network computations on the input values. In some examples, each hidden convolutional layer can correspond to a different feature. The local receptive field being 5x5 indicates that weights of the CNN can be applied in a convolution operation for two neighboring pixels in each direction.”  ¶ [0061]: “The neural network 400 further includes an output layer. The output layer can include one or more output nodes that represent an output of the neural network 400. In some examples, the output of the neural network can be an image in a color space (e.g., RGB).”).
	Regarding claim 7 (depends on claim 6), MEYER further teaches:
 	the machine learning engine comprises convolutional neural network circuitry  and logic (e.g., ¶ [0044]: “convolutional neural network (CNN) 300”) to evaluate the data associated with the first region and the region outside of the first region based on a set of trained weights (¶ [0037]: “weights have been trained”;  ¶ [0055]: “weights associated with the neural network”) (¶ [0037]: “Neural networks typically include some form of learning rule, which modify one or more weights of connections between nodes according to data that is presented to the neural network. Although there are many different kinds of learning rules used by neural networks, one example is back propagation. With back propagation, learning can be a supervised process that occurs each time a network is presented with new data through a forward flow of the neural network (commonly referred to as feed forward). Once an output is generated, an error can be calculated based on the output and a ground truth. The ground truth can represent what the output should have been if the neural network was configured correctly. The weights are then updated starting from the output layer and flowing to the input layer to minimize the error (commonly referred to as back propagation). And this process can iterate through the same input and/or multiple different inputs until the error is within a threshold, e.g., less than a specific value or changed by less than a specific value across one or more iterations. After weights have been trained, the neural network can be used on new data that the neural network was not trained on.”   ¶ [0044]: “FIG. 3A illustrates an example of a convolutional neural network (CNN) 300, which is a variant of a MLP. The CNN 300 can operate on pixels in a spatial neighborhood, rather than a given pixel as is done with a MLP.”  ¶ [0054]: “The neural network can process the raw data (or the one or more image gradients) to output an image with at least a portion of noise removed.”  ¶ [0055]: “The neural network can be trained to remove noise from images.” ¶ [0055]: “Based on the comparison with the corresponding ground truth, one or more weights associated with the neural network can be updated. In particular, an iterative process can be performed where an error of a set of weights of the neural network is minimized through back propagation using gradient descent for each noisy image.”  ¶ [0057]: “FIG. 4 illustrates an example of a neural network 400 for removing noise from an image. While the neural network 400 is a CNN, it should be recognized that the neural network 400 could be another type of neural network (e.g., an MLP). The neural network 400 can include an input layer that includes multiple input nodes. In some examples, the multiple input nodes can include values of one or more features for a portion of an image (sometimes referred to as a subimage). In such examples, a subimage can be used to reduce the computational cost of training the neural network while still allowing the neural network to be trained to reduce noise.”   ¶ [0060]: “If the neural network 400 is a CNN, each layer can be associated with a local receptive field and/or a number of nodes. The local receptive field can indicate a number of pixels around a pixel to be used when analyzing the pixel. The neural network 400 is illustrated as each hidden convolutional layer having a 5x5 local receptive field and 100 nodes.  The 100 nodes can indicate that there are 100 values per pixel at this stage. In one illustrative example, entering the neural network 100, there may be 17 values per pixel (e.g., red-green-blue (rgb) color, xyz normal, depth, etc.). At a first hidden layer, 100 values per pixel can be computed by applying one or more neural network computations on the input values. In some examples, each hidden convolutional layer can correspond to a different feature. The local receptive field being 5x5 indicates that weights of the CNN can be applied in a convolution operation for two neighboring pixels in each direction.”  ¶ [0061]: “The neural network 400 further includes an output layer. The output layer can include one or more output nodes that represent an output of the neural network 400. In some examples, the output of the neural network can be an image in a color space (e.g., RGB).”).
 	Regarding claim 8 (depends on claim 7), MEYER further teaches:
 	the node is to receive at least a portion of a set of trained weights for machine learning (¶ [0037]: “weights are then updated”;  ¶ [0037]: “After weights have been trained”;  ¶ [0055]: “weights associated with the neural network”;  ) to evaluate the data associated with the first region and the region outside of the first region (¶ [0037]: “Neural networks typically include some form of learning rule, which modify one or more weights of connections between nodes according to data that is presented to the neural network. Although there are many different kinds of learning rules used by neural networks, one example is back propagation. With back propagation, learning can be a supervised process that occurs each time a network is presented with new data through a forward flow of the neural network (commonly referred to as feed forward). Once an output is generated, an error can be calculated based on the output and a ground truth. The ground truth can represent what the output should have been if the neural network was configured correctly. The weights are then updated starting from the output layer and flowing to the input layer to minimize the error (commonly referred to as back propagation). And this process can iterate through the same input and/or multiple different inputs until the error is within a threshold, e.g., less than a specific value or changed by less than a specific value across one or more iterations. After weights have been trained, the neural network can be used on new data that the neural network was not trained on.”   ¶ [0044]: “FIG. 3A illustrates an example of a convolutional neural network (CNN) 300, which is a variant of a MLP. The CNN 300 can operate on pixels in a spatial neighborhood, rather than a given pixel as is done with a MLP.”  ¶ [0054]: “The neural network can process the raw data (or the one or more image gradients) to output an image with at least a portion of noise removed.”  ¶ [0055]: “The neural network can be trained to remove noise from images.” ¶ [0055]: “Based on the comparison with the corresponding ground truth, one or more weights associated with the neural network can be updated. In particular, an iterative process can be performed where an error of a set of weights of the neural network is minimized through back propagation using gradient descent for each noisy image.”  ¶ [0057]: “FIG. 4 illustrates an example of a neural network 400 for removing noise from an image. While the neural network 400 is a CNN, it should be recognized that the neural network 400 could be another type of neural network (e.g., an MLP). The neural network 400 can include an input layer that includes multiple input nodes. In some examples, the multiple input nodes can include values of one or more features for a portion of an image (sometimes referred to as a subimage). In such examples, a subimage can be used to reduce the computational cost of training the neural network while still allowing the neural network to be trained to reduce noise.”   ¶ [0060]: “If the neural network 400 is a CNN, each layer can be associated with a local receptive field and/or a number of nodes. The local receptive field can indicate a number of pixels around a pixel to be used when analyzing the pixel. The neural network 400 is illustrated as each hidden convolutional layer having a 5x5 local receptive field and 100 nodes.  The 100 nodes can indicate that there are 100 values per pixel at this stage. In one illustrative example, entering the neural network 100, there may be 17 values per pixel (e.g., red-green-blue (rgb) color, xyz normal, depth, etc.). At a first hidden layer, 100 values per pixel can be computed by applying one or more neural network computations on the input values. In some examples, each hidden convolutional layer can correspond to a different feature. The local receptive field being 5x5 indicates that weights of the CNN can be applied in a convolution operation for two neighboring pixels in each direction.”  ¶ [0061]: “The neural network 400 further includes an output layer. The output layer can include one or more output nodes that represent an output of the neural network 400. In some examples, the output of the neural network can be an image in a color space (e.g., RGB).”)
	Regarding claim 10, claim 10 is directed to the method implemented by the node of claim 1 and, as such, is rejected for the same reasons applied above in the rejection of claim 1.
	Regarding claim 11, claim 11 is directed to the method implemented by the node of claim 2 and, as such, is rejected for the same reasons applied above in the rejection of claim 2.
	Regarding claim 15, claim 15 is directed to the method implemented by the node of claim 6 and, as such, is rejected for the same reasons applied above in the rejection of claim 6.
	Regarding claim 16, claim 16 is directed to a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the method of claim 10 and, as such, is rejected for the same reasons applied above in the rejection of claim 10.
	Regarding claim 17, claim 17 is directed to a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the method of claim 11 and, as such, is rejected for the same reasons applied above in the rejection of claim 11.
	Regarding claim 20, claim 20 is directed to a non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the method of claim 15 and, as such, is rejected for the same reasons applied above in the rejection of claim 15.
Allowable Subject Matter
 	Claim 3-5, 9, 12-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675